IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                         STATE OF ARIZONA,
                              Appellant,

                                   v.

                          ROBERT FISCHER,
                              Appellee.

                          No. CR-15-0380-PR
                          Filed April 17, 2017

          Appeal from the Superior Court in Maricopa County
               The Honorable Karen A. Mullins, Judge
                         No. CR2012-006869
                             AFFIRMED

             Opinion of the Court of Appeals, Division One
                238 Ariz. 309, 360 P.3d 105 (App. 2015)
                         VACATED IN PART

COUNSEL:

William G. Montgomery, Maricopa County Attorney, Diane Meloche
(argued), Deputy County Attorney, Phoenix, Attorneys for State of Arizona

Stephen C. Biggs (argued), Steven C. Smith, Smith LC, Phoenix, Attorneys
for Robert Fischer

Timothy J. Eckstein (argued), Randy McDonald, Osborn Maledon, P.A.,
Phoenix, Attorneys for Amicus Curiae Arizona Attorneys for Criminal
Justice

Mark Brnovich, Arizona Attorney General, Dominic Draye, Solicitor
General, Joseph T. Maziarz, Chief Counsel, Linley Wilson, Assistant
Attorney General, Criminal Appeals Section, Phoenix, Attorneys for
Amicus Curiae Arizona Attorney General
                               STATE V. FISCHER
                               Opinion of the Court

JUSTICE BRUTINEL authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, and JUSTICES
TIMMER and BOLICK joined.

JUSTICE BRUTINEL, opinion of the Court:

¶1             A jury found Robert Fischer guilty of second degree murder.
But the trial court, under Arizona Rule of Criminal Procedure (“Rule”)
24.1(c)(1), determined that the verdict was contrary to the weight of the
evidence and granted a new trial. Independently reexamining the
evidence, the court of appeals concluded that the trial court erred by
granting a new trial. We hold that the court of appeals exceeded the proper
scope of deferential appellate review by independently reweighing the
evidence rather than determining if substantial evidence supported the trial
judge’s ruling. Because substantial evidence supports the trial court’s
determination, we affirm the order granting a new trial.

                          I.      BACKGROUND

¶2            Defendant Robert Fischer is an attorney and a former police
officer. While visiting his family in late December 2010, Fischer, his step-
daughter Belinda, and Belinda’s husband, Lee, stayed up talking and
drinking. Around 10 p.m., Lee excused himself to make a phone call and
check his email. He returned worried and upset and showed Fischer an
email about a non-compete agreement. Belinda went to bed around 11:30
p.m., and Fischer and Lee continued drinking heavily.

¶3            Fischer testified that he awoke the next morning to a popping
sound and found a man on the kitchen floor in a pool of blood. Confused
and unaware of the man’s identity, he called 911, and police officers arrived
shortly thereafter. Lee — the man on the floor — had a single gunshot
wound to his head; there was a handgun in Lee’s right hand, and his thumb
was in the trigger guard.

¶4            During his police interview, Fischer seemed confused and
had difficulty keeping track of the time. Fischer admitted the gun was his
but explained that he had disassembled it upon arriving at Belinda and
Lee’s house. Fischer stated that he wanted to help the police figure out what
had happened but he was unable to remember.


                                        2
                            STATE V. FISCHER
                            Opinion of the Court

¶5            The police obtained a search warrant to acquire physical
evidence from Fischer and Belinda. There was blood on Fischer’s left foot
and on the left side of his left pajama pant leg. The police swabbed Fischer’s
feet, performed a gunshot residue test, and took fingerprints and a blood
sample. Crime scene specialists seized and analyzed additional evidence
from the house.

¶6             The State charged Fischer with second degree murder and
tried the case on the theory that Fischer shot Lee and then manipulated the
scene to make it appear that the gunshot wound was self-inflicted. During
trial, the court admitted expert testimony regarding the blood spatter, the
gun and its position in Lee’s hand, the DNA and fingerprint evidence, the
gunshot residue, and the likelihood of Fischer having blacked out from
alcohol consumption.

¶7          Following the guilty verdict, Fischer moved for a new trial
under Rule 24.1(c)(1). The trial court considered the evidence and
determined:

              There was, quite simply, no physical evidence
              that the Defendant fired the gun that killed Lee.
              The physical evidence establishes only that the
              Defendant was present in a chair near where
              Lee was sitting at the time of [sic] the gun was
              fired. Det. Acosta’s opinion that the Defendant
              staged the scene by manipulating Lee’s body is
              not supported by the physical evidence, lacks
              credibility, and is sheer speculation.

In its lengthy minute entry, the court chronicled the physical evidence
supporting its conclusion that the guilty verdict was contrary to the weight
of the evidence and granted the motion for a new trial.

¶8            The court of appeals reversed. State v. Fischer, 238 Ariz. 309,
322 ¶ 82, 360 P.3d 105, 118 (App. 2015). After independently examining the
evidence, the court concluded that the jury properly weighed the evidence
and its verdict was not a miscarriage of justice. Id. at 321 ¶ 76, 360 P.3d
at 117. The court of appeals also concluded that the trial court abused its
discretion “by making factual findings that were not supported by the


                                      3
                            STATE V. FISCHER
                            Opinion of the Court

record, and by failing to consider all the evidence in reaching its
conclusions.” Id. at 316 ¶ 29, 360 P.3d at 112.

¶9            We granted review to consider the proper role of the trial
court in deciding whether a verdict is contrary to the weight of the
evidence, a question of statewide importance. We also consider whether
the court of appeals erred in its independent examination of the evidence
and conclusion that the trial court abused its discretion. We have
jurisdiction pursuant to article 6, section 5(3) of the Arizona Constitution
and A.R.S. § 12-120.24.

                           II.   DISCUSSION

          A. Standard of Review

¶10           We review a trial court’s decision to grant a new trial for an
abuse of discretion. Smith v. Moroney, 79 Ariz. 35, 38-39, 282 P.2d 470, 472
(1955). We review interpretation and application of court rules de novo.
Allen v. Sanders, 240 Ariz. 569, 571 ¶ 9, 382 P.3d 784, 786 (2016).

          B. Motion for a New Trial

¶11            A court may grant a new trial if “[t]he verdict is contrary to
law or to the weight of the evidence.” Ariz. R. Crim. P. 24.1(c)(1). Arizona
courts use essentially the same standard in civil and criminal cases, and we
therefore consider both civil and criminal case law in our analysis. Compare
Ariz. R. Civ. P. 59(a)(1)(H) (authorizing the court to grant a new trial when
“the verdict . . . is not supported by the evidence or is contrary to law”) with
Ariz. R. Crim. P. 24.1(c)(1).

¶12            The trial court’s authority to order a new trial when the jury
verdict is contrary to the weight of the evidence is deeply rooted in our law.
In 1757, Lord Mansfield wrote that “[t]rials by jury, in civil causes, could
not subsist now, without a power, somewhere, to grant new trials.” Reeves
v. Markle, 119 Ariz. 159, 163, 579 P.2d 1382, 1386 (1978) (quoting Bright v.
Eynon, 1 Burr. 390, 393, 97 Eng. Rep. 365, 366 (1757)). The authority to grant
a new trial was included in Arizona’s original territorial code. Ariz. Howell
Code ch. XI § 409, 115–16 (1865) (“The court in which a trial is had upon the
issue of facts, has power to grant a new trial where a verdict has been
rendered against the defendant, upon his application in the following cases

                                       4
                              STATE V. FISCHER
                              Opinion of the Court

only: . . . 6th. When the verdict is contrary to law or evidence.”). Over the
past century, this Court has consistently recognized that unjust verdicts,
while rare, can occur. As we noted in Reeves, “Due to his unique position,
the trial judge has become the primary buffer against unjust verdicts. He
performs an indispensable function without which our system of justice
could not hold out the promise of a[] uniform application of the law.” 119
Ariz. at 163, 579 P.2d at 1386.

¶13            In 1926, this Court delineated the trial judge’s “duty” to grant
a new trial:

               The trial courts may weigh the evidence, and, if
               they think injustice has been done, should grant
               a new trial. It is their duty to supervise the
               verdict of the jury and grant a new trial if the
               verdict in the opinion of the court is against the
               weight of the evidence, or if it is arbitrary and
               manifestly or clearly wrong, or if it appears to
               be the result of passion, prejudice [or]
               misconduct of the jury.

Huntsman v. First Nat’l Bank, 29 Ariz. 574, 578, 243 P. 598, 600 (1926). The
Huntsman court held, “If after a full consideration of the case the trial court
was satisfied that the verdict was not supported by the evidence, and that
substantial justice had not been done between the parties, it was its duty, in
the exercise of a sound discretion, to set the verdict aside.” Id. at 579, 243 P.
at 600 (emphasis added). Subsequent cases have consistently recognized
the trial judge’s authority to grant a new trial. 1

1 See Dennis v. Stukey, 37 Ariz. 299, 306–07, 294 P. 276, 279 (1930), overruled
on other grounds by Butane Corp. v. Kirby, 66 Ariz. 272, 284, 187 P.2d 325, 333
(1947); Young Mines Co. v. Citizens’ St. Bank, 37 Ariz. 521, 525–26, 296 P. 247,
249 (1931); Brownell v. Freedman, 39 Ariz. 385, 389, 6 P.2d 1115, 1116 (1932);
Richfield Oil Co. v. Estes, 55 Ariz. 81, 84, 98 P.2d 851, 852 (1940); Sadler v. Ariz.
Flour Mills Co., 58 Ariz. 486, 490, 121 P.2d 412, 413–14 (1942); Ruth v. Rhodes,
66 Ariz. 129, 138–39, 185 P.2d 304, 310 (1947); Zevon v. Tennebaum, 73 Ariz.
281, 283, 240 P.2d 548, 549 (1952); Smith v. Moroney, 79 Ariz. 35, 38, 282 P.2d
470, 472 (1955); Caldwell v. Tremper, 90 Ariz. 241, 246, 367 P.2d 266, 269
(1962); State v. Ross, 97 Ariz. 51, 54, 396 P.2d 619, 621 (1964), overruled in part
by Yoo Thun Lim v. Crespin, 100 Ariz. 80, 83, 411 P.2d 809, 811 (1966); State v.
                                         5
                             STATE V. FISCHER
                             Opinion of the Court

¶14            The duty to grant a new trial when the verdict is against the
clear weight of the evidence has been labeled the “thirteenth juror rule,” or
the “ninth juror rule” in a civil case. See Walsh v. Advanced Cardiac Specialists
Chartered, 229 Ariz. 193, 197–98 ¶¶ 15–16, 273 P.3d 645, 649–50 (2012). “The
trial judge, so far as this duty is concerned, sits as a thirteenth juror, and he,
as well as the jury, must be convinced that the weight of the evidence
sustains the verdict, or it is his imperative duty to set it aside.” Brownell v.
Freedman, 39 Ariz. 385, 389, 6 P.2d 1115, 1116 (1932). More recently, this
Court has described the judge’s role in granting a new trial as an exercise
of “broad” or “wide” discretion, rather than in terms of duty. See City of
Glendale v. Bradshaw, 114 Ariz. 236, 237–38, 560 P.2d 420, 421–22 (1977).

¶15           Trial judges are given such broad discretion because, like the
jury, they observed the trial:

              The trial judge has the same opportunity of
              seeing the witnesses, learning their interest,
              observing their manner of testifying, and of
              judging the probability of the truthfulness of
              their testimony as has the jury, and, by reason
              of his experience and training, should be better
              able correctly to evaluate the testimony. . . . If
              the evidence accredited by the jury is
              improbable or palpably untrue, he should not
              shirk his duty of granting a new trial. He should
              exercise his power to prevent injustice as well as
              to promote justice.

Dennis v. Stukey, 37 Ariz. 299, 307, 294 P. 276, 279 (1930), overruled on other
grounds by Butane Corp. v. Kirby, 66 Ariz. 272, 284, 187 P.2d 325, 333 (1947).
Appellate courts, by contrast, defer to the factual findings of the jury and
generally will not set aside the verdict unless no evidence supports it, even
if the verdict seems unjust or the result of prejudice. See Huntsman, 29 Ariz.
at 578–79, 243 P. at 599–600. Therefore, an unjust verdict that is against the
weight of the evidence will stand unless the trial judge exercises the power
to set it aside. Dennis, 37 Ariz. at 307, 294 P. at 279.


Thomas, 104 Ariz. 408, 411–12, 454 P.2d 153, 156–57 (1969); Cano v. Neill, 12
Ariz. App. 562, 567–71, 473 P.2d 487, 492–96 (1970); Lyle v. Boyle, 16 Ariz.
App. 198, 200, 492 P.2d 447, 449 (1972).
                                        6
                             STATE V. FISCHER
                             Opinion of the Court

¶16            The State urges us to abandon the thirteenth juror rule and
prohibit trial courts from independently reweighing the evidence or
examining witness credibility. Rather, the State argues, and the court of
appeals ruled, that a trial court should grant a new trial only in the
extraordinary case where it is “quite clear that the jury has reached a
seriously erroneous result and it is necessary to set aside the verdict to
avoid a miscarriage of justice.” Fischer, 238 Ariz. at 315 ¶ 22, 360 P.3d at 111
(internal quotation marks omitted) (quoting Cano v. Neill, 12 Ariz. App. 562,
569, 473 P.2d 487, 494 (1970)). In the State’s view, a new trial is appropriate
“only where the verdict is objectively unreasonable, manifestly unfair, or so
outrageous as to shock the conscience.” The State finds support for this
assertion in Hutcherson v. City of Phoenix, 192 Ariz. 51, 55 ¶ 23, 961 P.2d 449,
453 (1998) (“The basic question [the trial judge] must ask is whether the jury
verdict is so ‘manifestly unfair, unreasonable and outrageous as to shock
the conscience.’”) (citation omitted).

¶17             As the court of appeals noted, it is “not uncommon” for the
standards governing an order for a new trial and a judgment of acquittal to
be confused. Fischer, 238 Ariz. at 313 ¶ 18 n.3, 360 P.3d at 109. Compare Ariz.
R. Crim. P. 24.1(c)(1), with Ariz. R. Crim. P. 20. The State proposes to
address that confusion by effectively eliminating the difference between the
two motions. Under the existing Rule 20 standard, to decide a motion for
acquittal based on insufficiency of the evidence, the trial judge must review
the evidence in the “light most favorable to the state, and all reasonable
inferences are to be resolved against the defendant” to decide if a
reasonable person could fairly conclude the defendant is guilty beyond a
reasonable doubt. State v. Clifton, 134 Ariz. 345, 348, 656 P.2d 634, 637 (App.
1982); see also State v. West, 226 Ariz. 559, 563 ¶ 18, 250 P.3d 1188, 1192 (2011)
(“Thus, in ruling on a Rule 20 motion, unlike a motion for a new trial under
Arizona Rule of Criminal Procedure 24.1(c)(1), a trial court may not re-
weigh the facts or disregard inferences that might reasonably be drawn
from the evidence.”). By contrast, in deciding a motion for new trial, a trial
court may weigh the evidence and make its own determination of the
credibility of the witnesses. If, after full consideration of the case, the court
is satisfied that the verdict was contrary to the weight of the evidence, it
may set the verdict aside, even if substantial evidence supports it. Young
Mines Co. v. Citizens’ St. Bank, 37 Ariz. 521, 525, 296 P. 247, 249 (1931); see
Huntsman, 29 Ariz. at 579, 243 P. at 600. Under the State’s theory, a trial
court, unable to weigh evidence or determine credibility, could not set the
verdict aside despite its firm conviction that the verdict was unjust.

                                        7
                            STATE V. FISCHER
                            Opinion of the Court

¶18             We reject the State’s argument that we should strictly limit the
judge’s role because to do so not only undermines Rule 24.1(c)(1) but also
conflates the standards for a new trial and a judgment of acquittal.
Precluding the trial court from weighing the evidence and assessing the
credibility of the witnesses effectively abrogates the authority vested in trial
courts under Rule 24.1(c)(1) and overturns more than a century of Arizona
law. We decline to impose such a limitation and disavow the language in
Hutcherson to the contrary.

¶19            While we reject the State’s argument, we take this opportunity
to clarify the trial judge’s role in granting a new trial under Rule 24.1(c)(1).
We agree with the court of appeals that a trial court considering a motion
for a new trial must respect the role of the jury and the integrity of the jury
trial system. Cal X-Tra v. W.V.S.V. Holdings, L.L.C., 229 Ariz. 377, 403 ¶ 88,
276 P.3d 11, 37 (App. 2012). It is primarily the province of the jury to
determine the credibility of witnesses and to find the facts. State v. Boggs,
218 Ariz. 325, 335 ¶ 39, 185 P.3d 111, 121 (2008) (“Determining veracity and
credibility lies within the province of the jury”); Estate of Reinen v. N. Ariz.
Orthopedics, Ltd., 198 Ariz. 283, 287 ¶ 12, 9 P.3d 314, 318 (2000) (“The
credibility of a witness’ testimony and the weight it should be given are
issues particularly within the province of the jury.”) (internal quotation
marks and citation omitted). The judge does not technically sit as a
“thirteenth juror” in the sense that the judge has a vote in deciding the case,
much less a vote equal to or greater than that of the jurors; but given the
judge’s training, experience, and unique vantage point, the judge must have
substantial latitude in overseeing the jury verdict.

¶20             We are mindful that a judge considering a motion for new
trial did not have the benefit of participating in jury deliberations. Thus,
the judge may not set aside a jury verdict simply because “if he had acted
as trier of the fact, he would have reached a different result.” Cano, 12 Ariz.
App. at 569, 473 P.2d at 494 (citation and internal quotation marks omitted).
For this reason, we disavow our contrary characterization of the trial court’s
discretion made in Peak v. Acuna, 203 Ariz. 83, 85 ¶ 9, 50 P.3d 833, 835 (2002)
(suggesting that a trial court may order a new trial based on a verdict that
is contrary to the weight of the evidence when “the trial judge simply
disagrees with the jury’s resolution of conflicting facts”). A trial court’s
discretion under Rule 24.1(c)(1) is not unlimited, nor does the court have
unbridled “veto” power over a jury verdict such that the court may act as a


                                       8
                            STATE V. FISCHER
                            Opinion of the Court

“super juror” and overturn a verdict merely because the court personally
disagrees with it.

¶21            The trial judge has broad discretion, however, to find the
verdict inconsistent with the evidence and grant a new trial, so as to guard
against arbitrary verdicts. Walsh, 229 Ariz. at 197–98 ¶¶ 15–16, 273 P.3d
at 649–50. We defer to the discretion of the trial judge who tried the case
and who personally observed the proceedings. The judge may weigh the
evidence, make credibility determinations, and set aside the verdict and
grant a new trial even if there is sufficient evidence in the record to support
the verdict. Clifton, 134 Ariz. at 348–49, 656 P.2d at 637–38. We emphasize
that the court does not usurp the role of the jury in granting a new trial
because the court does not substitute its judgment for that of the jury; it only
allows the parties a new trial before a different jury. In that regard, the
judge’s role in granting a motion for new trial differs from the judge’s role
in granting a motion for acquittal. When the court grants a new trial, the
jury retains the ultimate decision-making authority. In directing a verdict
of acquittal, the jury’s role is supplanted by the court.

¶22           We recognize the difficult task the trial court faces in striking
a balance between honoring the jury’s constitutional role and ensuring that
a seriously erroneous result does not stand. The purpose of Rule 24.1 is to
prevent an arbitrary or unjust verdict from becoming an arbitrary or unjust
judgment. Ultimately, the judge must determine if substantial justice has
been done between the parties under the standard set forth in Rule
24.1(c)(1) — whether “[t]he verdict is contrary to law or to the weight of the
evidence.” See also State v. McIver, 109 Ariz. 71, 72, 505 P.2d 242, 243 (1973);
Smith, 79 Ariz. at 38, 282 P.2d at 472.

¶23            Our case law provides little additional guidance to the trial
judge, and commentators have noted the difficulty of formulating a bright-
line rule or generic test. “Necessarily all formulations are couched in broad
and general terms that furnish no unerring litmus for a particular case.” 11
Charles Alan Wright et al., Federal Practice and Procedure § 2806, at 90–91 (3d
ed. 2012). We are mindful that attempts to refine the standard “may run
the significant risk of muddling more than they clarify.” Hunter v. Philip
Morris USA Inc., 364 P.3d 439, 448 (Alaska 2015). But we note that in
assessing whether the verdict was contrary to the weight of the evidence,
the trial judge should consider all the evidence presented in the light of the
judge’s experience and training.

                                       9
                            STATE V. FISCHER
                            Opinion of the Court

¶24            The judge should assess the strength of the evidence,
considering the credibility of the witnesses and conflicting testimony. 12-
59 James Wm. Moore et al., Moore’s Federal Practice – Civil § 59.13 (2016).
The court should consider the duration of the trial, the complexity of the
issues in the case, and whether the case involves subjects outside the
ordinary knowledge of jurors, giving greater scrutiny to more difficult
cases. The court should make its assessment with a keen recognition of the
importance of the jury’s role; that the judge would have reached a different
verdict is not enough to grant a new trial. Finally, the court should explain
with particularity the reasons why the jury’s verdict is against the clear
weight of the evidence. See Ariz. R. Civ. P. 59(i) (2017) (previously Rule
59(m)).

¶25            As the Alaska Supreme Court aptly said, “We commit this
determination to trial courts’ sound discretion based on our trust in their
position, expertise, and humility. History has indicated that this trust is
well deserved.” Hunter, 364 P.3d at 448. Arizona’s trial judges are in the
best position to decide motions for new trial and are uniquely well-
qualified to do so. Likewise, a review of our case law reflects that there is
little cause for concern about trial courts ordering new trials too frequently
or without a substantial basis. Such motions are rarely granted, and when
granted (or denied), are almost never reversed on appeal.

          C. Appellate Review

¶26             A different standard applies to appellate review. “We have
invariably held that this court will not disturb a verdict on the ground that
it is contrary to the weight of the evidence.” Brownell, 39 Ariz. at 389, 6 P.2d
at 1116. When an appellate court reviews an order granting a new trial for
abuse of discretion, it “look[s] to the broad scope of the trial and do[es] not
attempt to reweigh the facts.” Hutcherson, 192 Ariz. at 56 ¶ 27, 961 P.2d
at 454. The appellate court’s role is to oversee the granting of new trials and
to ensure that the exercise of a trial court’s broad discretion has a legal,
rather than an arbitrary, basis. Estabrook v. J. C. Penney Co., 105 Ariz. 302,
305, 464 P.2d 325, 328 (1970). The reviewing court must “inquire whether
substantial evidence exists to support the trial court’s determination.”
Reeves, 119 Ariz. at 164, 579 P.2d at 1387. If such evidence exists, then the
order is within the sound discretion of the trial court and should be
affirmed. Id.


                                      10
                             STATE V. FISCHER
                             Opinion of the Court

¶27           We have repeatedly held that an appellate court “will not
disturb an order granting a new trial unless the probative force of the
evidence clearly demonstrates that the trial court’s action is wrong and
unjust and therefore unreasonable and a manifest abuse of discretion.”
Smith, 79 Ariz. at 39, 282 P.2d at 472; see also McIver, 109 Ariz. at 72, 505 P.2d
at 243 (quoting with approval Smith, 79 Ariz. at 39, 282 P.2d at 472); State v.
Saenz, 88 Ariz. 154, 155, 353 P.2d 1026, 1027 (1960) (same). The question for
the appellate court is whether the probative force of the evidence supports
the order granting a new trial, not whether the evidence supports the jury
verdict.

¶28            The appellate court does not sit as the “fourteenth” juror. See
Baker-Thomas Lime & Cement Co. v. Ariz. Concrete Pipe Co., 1 Ariz. App. 233,
237, 401 P.2d 238, 242 (1965) (“The trial judge is a 13th juror. An Appellate
Court is not a 13th juror. We do not substitute our judgment for that of the
trial court.”) (citation omitted). The appellate court’s role is not to weigh
the evidence. It is to determine whether, resolving every conflict in the
evidence in support of the order, substantial evidence supports the trial
judge’s order. A trial court ruling granting a new trial “where the evidence
is equiponderant or nearly so or where there is substantial evidence to
support the verdict is not error.” Smith, 79 Ariz. at 39, 282 P.2d at 472.

¶29           We see no reason to depart from this rule. We disavow the
opinions that conflict with this appellate standard of review, such as State
v. Moya, 129 Ariz. 64, 66, 628 P.2d 947, 949 (1981) (stating, in review of a trial
court’s order granting a new trial, “It is the duty of this court, under the
circumstances, to review all of the evidence and to determine whether the
state proved beyond a reasonable doubt that the crime of murder was
committed with premeditation.”), and State v. Chase, 78 Ariz. 240, 242, 278
P.2d 423, 424 (1954) (to same effect).

¶30           The court of appeals in this case exceeded the proper scope of
review by independently reweighing the evidence. In her minute entry
ordering a new trial, the trial judge exhaustively discussed the evidence
presented at trial. Although the court of appeals’ independent evaluation
of the evidence led it to disagree with the trial court’s evaluation of the
evidence, we are not persuaded that the trial court disregarded or misstated
key evidence in granting Fischer’s motion. Rather, the trial court focused
on evidence that the court of appeals discounted, evaluated witness


                                       11
                            STATE V. FISCHER
                            Opinion of the Court

credibility differently, and, ultimately, drew different inferences from the
evidence than did the court of appeals.

¶31           Considering the trial court’s broad discretionary authority to
weigh the evidence as required under Rule 24.1(c)(1), we conclude that
substantial evidence exists to support the trial court’s determination. Thus,
unlike the court of appeals, we hold that the trial court did not abuse its
discretion or clearly exceed its authority in granting a new trial.

                         III.   CONCLUSION

¶32           We vacate paragraphs sixteen through eighty-two of the court
of appeals’ opinion and affirm the trial court’s order granting a new trial.
This case is remanded to the trial court for further proceedings consistent
with this opinion.




                                     12